UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1arch 31, 2013. ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO. Commission file number:0-12820 AMERICAN NATIONAL BANKSHARES INC. (Exact name of registrant as specified in its charter) VIRGINIA 54-1284688 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 628 Main Street Danville, Virginia (Address of principal executive offices) (Zip Code) (434) 792-5111 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerxNon-accelerated filero Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes¨Nox At May 6, 2013, the Company had 7,862,701 shares of Common Stock outstanding, $1 par value. AMERICAN NATIONAL BANKSHARES INC. Index Page Part I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 3 Consolidated Statements of Income for the three months ended March 31, 2013 and 2012 4 Consolidated Statements of Comprehensive Income for the three monthsended March 31, 2013 and 2012 5 Consolidated Statements of Changes in Shareholders' Equity for the three months ended March 31, 2013 and 2012 6 Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures about Market Risk 48 Item 4. Controls and Procedures 49 Part II. OTHER INFORMATION Item 1. Legal Proceedings 50 Item 1A. Risk Factors 50 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3. Defaults Upon Senior Securities 50 Item 4. Mine Safety Disclosures 50 Item 5. Other Information 50 Item 6. Exhibits 50 SIGNATURES 2 Index Part I.Financial Information Item 1. Financial Statements American National Bankshares Inc. and Subsidiaries Consolidated Balance Sheets (Dollars in thousands, except share data) (Unaudited) (Audited) March 31, December 31, Assets Cash and due from banks $ $ Interest-bearing deposits in other banks Securities available for sale, at fair value Restricted stock, at cost Loans held for sale Loans, net of unearned income Less allowance for loan losses ) ) Net loans Premises and equipment, net Other real estate owned, net Goodwill Core deposit intangibles, net Bank owned life insurance Accrued interest receivable and other assets Total assets $ $ Liabilities Liabilities: Demand deposits noninterest bearing $ $ Demand deposits interest bearing Money market deposits Savings deposits Time deposits Total deposits Customer repurchase agreements Long-term borrowings Trust preferred capital notes Accrued interest payable and other liabilities Total liabilities Shareholders' equity Preferred stock, $5 par, 2,000,000 shares authorized, none outstanding - - Common stock, $1 par, 20,000,000 shares authorized, 7,862,701 shares outstanding at March 31, 2013 and 7,846,912 shares outstanding at December 31, 2012 Capital in excess of par value Retained earnings Accumulated other comprehensive income, net Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 Index American National Bankshares Inc. and Subsidiaries Consolidated Statements of Income (Dollars in thousands, except per share data)(Unaudited) Three Months Ended March 31 Interest and Dividend Income: Interest and fees on loans $ $ Interest and dividends on securities: Taxable Tax-exempt Dividends 55 51 Other interest income 29 10 Total interest and dividend income Interest Expense: Interest on deposits Interest on short-term borrowings 21 43 Interest on long-term borrowings 82 84 Interest on trust preferred capital notes Total interest expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Noninterest Income: Trust fees Service charges on deposit accounts Other fees and commissions Mortgage banking income Securities gains, net - Other Total noninterest income Noninterest Expense: Salaries Employee benefits Occupancy and equipment FDIC assessment Bank franchise tax Core deposit intangible amortization Foreclosed real estate, net ) Merger related expenses - Other Total noninterest expense Income Before Income Taxes Income Taxes Net Income $ $ Net Income Per Common Share: Basic $ $ Diluted $ $ Average Common Shares Outstanding: Basic Diluted The accompanying notes are an integral part of the consolidated financial statements. 4 Index American National Bankshares Inc. and Subsidiaries Consolidated Statements of Comprehensive Income Three Months Ended March 31, 2013 and 2012 (Dollars in thousands)(Unaudited) Three Months Ended March 31 Net income $ $ Other comprehensive loss: Unrealized losses on securities available for sale ) ) Income tax benefit Reclassification adjustment for gains on securities ) - Income tax expense 69 - Other comprehensive loss ) ) Comprehensive income $ $ The accompanying notes are an integral part of the consolidated financial statements. 5 Index American National Bankshares Inc. and Subsidiaries Consolidated Statements of Changes in Shareholders' Equity Three Months Ended March 31, 2013 and 2012 (Dollars in thousands) (Unaudited) Accumulated Capital in Other Total Common Excess of Retained Comprehensive Shareholders' Stock Par Value Earnings Income (Loss) Equity Balance, December 31, 2011 $ Net income - - - Other comprehensive loss ) ) Stock options exercised 3 42 - - 45 Stock option expense - 16 - - 16 Equity based compensation 20 - - Cash dividends declared, $0.23 per share - - ) - ) Balance, March 31, 2012 $ Balance, December 31, 2012 $ Net income - - - Other comprehensive loss ) ) Equity based compensation 16 - - Cash dividends declared, $0.23 per share - - ) - ) Balance, March 31, 2013 $ The accompanying notes are an integral part of the consolidated financial statements. 6 Index American National Bankshares Inc. and Subsidiaries Consolidated Statements of Cash Flows Three Months Ended March 31, 2013 and 2012 (Dollars in thousands)(Unaudited) Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation Net accretion of purchase accounting adjustments ) ) Core deposit intangible amortization Net amortization (accretion) of securities Net gain on sale or call of securities ) - Gain on sale of loans held for sale ) ) Proceeds from sales of loans held for sale Originations of loans held for sale ) ) Net gain on foreclosed real estate ) ) Valuation allowance on foreclosed real estate 70 5 Net gain on sale of premises and equipment - ) Stock-based compensation expense - 16 Equity based compensation expense Deferred income tax benefit ) ) Net change in interest receivable Net change in other assets ) Net change in interest payable ) ) Net change in other liabilities Net cash provided by operating activities Cash Flows from Investing Activities: Proceeds from sales of securities available for sale - Proceeds from maturities, calls and paydowns of securities available for sale Purchases of securities available for sale ) ) Net change in restricted stock - Net (increase) decrease in loans ) Proceeds from sale of premises and equipment - Purchases of premises and equipment ) ) Proceeds from sales of foreclosed real estate Net cash (used in) provided byinvesting activities ) Cash Flows from Financing Activities: Net change in demand, money market, and savings deposits ) Net change in time deposits Net change in customer repurchase agreements ) Net change in other short-term borrowings - ) Net change in long-term borrowings ) ) Common stock dividends paid ) ) Proceeds from exercise of stock options - 45 Net cash provided by financing activities Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ The accompanying notes are an integral part of the consolidated financial statements. 7 Index AMERICAN NATIONAL BANKSHARES INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Basis of Presentation The consolidated financial statements include the accounts of American National Bankshares Inc. (the “Company”) and its wholly owned subsidiary, American National Bank and Trust Company (the “Bank”).The Bank offers a wide variety of retail, commercial, secondary market mortgage lending, and trust and investment services which also include non-deposit products such as mutual funds and insurance policies. The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses, goodwill and intangible assets, pension obligations, other than temporary impairment, the fair value of financial instruments, and the valuation of foreclosed real estate. In April 2006, AMNB Statutory Trust I, a Delaware statutory trust (the “AMNB Trust”) and a wholly owned subsidiary of the Company, was formed for the purpose of issuing preferred securities (the “Trust Preferred Securities”) in a private placement pursuant to an applicable exemption from registration.Proceeds from the securities were used to fund the acquisition of Community First Financial Corporation (“Community First”) which occurred in April 2006. On July 1, 2011, the Company completed its merger with MidCarolina Financial Corporation (“MidCarolina”).MidCarolina was headquartered in Burlington, North Carolina, and engaged in banking operations through its subsidiary bank, MidCarolina Bank. In July 2011, and in connection with its acquisition of MidCarolina, the Company assumed the liabilities of the MidCarolina I and MidCarolina Trust II, two separate Delaware statutory trusts (the “MidCarolina Trusts”), which were also formed for the purpose of issuing preferred securities.Refer to Note 9 for further details concerning these entities. All significant inter-company transactions and accounts are eliminated in consolidation, with the exception of the AMNB Trust and the MidCarolina Trusts, as detailed in Note 9. In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of normal recurring accruals) necessary to present fairly the Company’s financial position as of March 31, 2013; the consolidated statements of income for the three months ended March 31, 2013 and 2012; the consolidated statements of comprehensive income for the three months ended March 31, 2013 and 2012; the consolidated statements of changes in shareholders’ equity for the three months ended March 31, 2013 and 2012; and the consolidated statements of cash flows for the three months ended March 31, 2013 and 2012.Operating results for the three month period ended March 31, 2013 are not necessarily indicative of the results that may occur for the year ending December 31, 2013.Certain reclassifications have been made to prior period balances to conform to the current period presentation. These statements should be read in conjunction with the Notes to Consolidated Financial Statements included in the Company’s Form 10-K for the year ended December 31, 2012. Note 2 – Merger with MidCarolina On July 1, 2011, the Company completed its merger with MidCarolina Financial Corporation pursuant to the Agreement and Plan of Reorganization, dated December 15, 2010, between the Company and MidCarolina (the “merger agreement”).MidCarolina was headquartered in Burlington, North Carolina, and engaged in banking operations through its subsidiary bank, MidCarolina Bank.The transaction has significantly expanded the Company’s footprint in North Carolina, adding eight branches in Alamance and Guilford Counties. Pursuant to the terms of the merger agreement, as a result of the merger, the holders of shares of MidCarolina common stock received 0.33 shares of the Company’s common stock for each share of MidCarolina common stock held immediately prior to the effective date of the merger. Each option to purchase a share of MidCarolina common stock outstanding immediately prior to the effective date of the merger was converted into an option to purchase shares of Company common stock, adjusted for the 0.33 exchange ratio. Additionally, the holders of shares of noncumulative perpetual Series A preferred stock of MidCarolina received one share of a newly authorized noncumulative perpetual Series A preferred stock of the Company for each MidCarolina preferred share held immediately before the merger.The Company’s Series A preferred stock was issued with terms, preferences, rights and limitations that are identical in all material respects to the MidCarolina Series A preferred stock. 8 Index The Company issued 1,626,157 shares of additional common stock in connection with the MidCarolina merger. MidCarolina Bank was merged with and into the Bank. The merger with MidCarolina was accounted for using the acquisition method of accounting and, accordingly, assets acquired, liabilities assumed and consideration paid were recorded at their estimated fair values as of the merger date. The excess of consideration paid over the fair value of net assets acquired was originally recorded as goodwill in the amount of approximately $16.5 million, which will not be amortizable and is not deductible for tax purposes.The Company allocated the total balance of goodwill to its community banking segment. The Company also recorded $6.6 million in core deposit intangibles which will be amortized over nine years using a declining balance method. In connection with the merger, the consideration paid, and the fair value of identifiable assets acquired and liabilities assumed as of the merger date are summarized in the following table. (dollars in thousands) Consideration Paid: Common shares issued (1,626,157) $ Cash paid to Shareholders 12 Fair Value of Options Preferred shares issued (5,000) Value of consideration Assets acquired: Cash and cash equivalents Investment securities Loans held for sale Loans, net of unearned income Premises and equipment, net Deferred income taxes Core deposit intangible Other real estate owned Other assets Total assets Liabilities assumed: Deposits FHLB advances Other borrowings Other liabilities Total Liabilities Net assets acquired Goodwill resulting from merger with MidCarolina $ In many cases, the fair values of assets acquired and liabilities assumed were determined by estimating the cash flows expected to result from those assets and liabilities and discounting them at appropriate market rates. The most significant category of assets for which this procedure was used was that of acquired loans. The Company acquired the $367.4 million loan portfolio at a fair value discount of $39.9 million. The estimated fair value of the performing portion of the portfolio was $286.5 million. The excess of expected cash flows above the fair value of the performing portion of loans will be accreted to interest income over the remaining lives of the loans in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 310-20 (formerly SFAS 91). 9 Index Certain loans, those for which specific credit-related deterioration since origination was identified, are recorded at fair value, reflecting the present value of the amounts expected to be collected. Income recognition on these loans is based on reasonable expectation about the timing and amount of cash flows to be collected. Acquired loans deemed impaired and considered collateral dependent, with the timing of the sale of loan collateral indeterminate, remain on non-accrual status and have no accretable yield. The following table details the acquired loans that are accounted for in accordance with FASB ASC 310-30 (formerly Statement of Position (“SOP”) 03-3) as of July 1, 2011 (in thousands). Contractually required principal and interest at acquisition $ Contractual cash flows not expected to be collected (nonaccretable difference) Expected cash flows at acquisition Interest component of expected cash flows (accretable discount) Fair value of acquired impaired loans accounted for under FASB ASC 310-30 $ In accordance with GAAP, there was no carryover of the allowance for loan losses that had been previously recorded by MidCarolina. In connection with the merger with MidCarolina, the Company acquired an investment portfolio with a fair value of $51.4 million. The fair value of the investment portfolio was determined by taking into account market prices obtained from independent valuation sources. In connection with the merger with MidCarolina, the Company recorded a deferred income tax asset of $15.3 million related to MidCarolina’s valuation allowance on foreclosed real estate and bad debt expenses, as well as other tax attributes of the acquired company, along with the effects of fair value adjustments resulting from applying the acquisition method of accounting. In connection with the merger with MidCarolina, the Company acquired other real estate owned with a fair value of $3.5 million. Other real estate owned was measured at fair value less estimated cost to sell. In connection with the merger with MidCarolina, the Company acquired premises and equipment with a fair value of $5.7 million. Property appraisals for all owned locations were obtained. The fair value adjustment will be amortized as expense over the remaining lives of the properties. The Company also acquired several lease obligations in connection with the merger. The unfavorable lease position will be amortized over the remaining lives of the leases. The fair value of savings and transaction deposit accounts acquired from MidCarolina was assumed to approximate their carrying value as these accounts have no stated maturity and are payable on demand. Certificates of deposit accounts were valued by comparing the contractual cost of the portfolio to an identical portfolio bearing current market rates. The portfolio was segregated into pools based on segments: retail, individual retirement accounts brokered, and Certificate of Deposit Account Registry Service (often referred to as “CDARS”). For each segment, the projected cash flows from maturing certificates were then calculated based on contractual rates and prevailing market rates. The valuation adjustment for each segment is equal to the present value of the difference of these two cash flows, discounted at the assumed market rate for a certificate with a corresponding maturity. This valuation adjustment will be accreted to reduce interest expense over the remaining maturities of the respective pools. The fair value of the Federal Home Loan Bank of Atlanta (“FHLB”) advances was determined based on the discounted cash flows of future payments. This adjustment to the face value of the borrowings will be amortized to increase interest expense over the remaining lives of the respective borrowings. The fair value of junior subordinated debentures (Other Borrowings) was determined based on the fair value of similar debt or equity instruments with reasonably comparable terms. This adjustment to the face value of the borrowings will be amortized to increase interest expense over the remaining lives of the respective borrowings. Direct costs related to the acquisition were expensed as incurred. During the entire year of 2011, the Company incurred $1,600,000 in merger and acquisition expenses. During 2012, the Company incurred $251,000 in merger related expense. There were no merger related expenses in the three months ended March 31, 2013. 10 Index Note 3 – Securities The amortized cost and estimated fair value of investments in debt and equity securities at March 31, 2013 and December 31, 2012 were as follows: March 31, 2013 (in thousands) Amortized Unrealized Unrealized Estimated Cost Gains Losses Fair Value Securities available for sale: Federal agencies and GSEs $ $ $
